DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021, has been entered.

Remarks
Examiner acknowledges applicants’ reply dated September 15, 2021, including arguments and amendments.

Claims 7, 9 – 12, and 24 – 38 are currently pending, of which 28 – 38 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

Claims 31 – 38, depending from claim 30, are similarly rejected.
Examiner recommends that applicants amend claims 30 – 38 such that the preamble of claim 30 recites, “A non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method of discovering software by scanning a plurality of files of a file system, the method comprising:…” and the dependent claims’ preambles recite, “The non-transitory computer readable storage medium of claim 30, wherein the program instructions are further executable by the computer to cause the computer to perform a step of:…”

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed September 15, 2021, with respect to Step 2A Prong 1, have been fully considered and are persuasive. Applicants’ citations to MPEP 2106.04(a)(2)(III)(A) were particularly relevant: “the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims”. A human mind is not equipped to perform the particular limitations of claim 7. The rejection of claim 7 under 35 USC 101 has been withdrawn.
Accordingly, independent claim 7 is allowed.
Claims 9 – 12 and 24 – 29, depending from claim 7, are similarly allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167